PROSPECTUS SUPPLEMENT NO. 7 Filed Pursuant to Rule 424(b)(7) (To Prospectus dated May 10, 2007 as supplemented and amended by prospectus supplement no. 1 dated June 13, 2007, prospectus supplement no. 2 dated July 17, 2007,prospectus supplement no.3 datedAugust 24, 2007, prospectus supplement no. 4 dated September 27, 2007, prospectus supplement no.5 dated October 29, 2007 and prospectus supplement no. 6dated December 6, 2007) Registration Statement No. 333-142820 Lexington Realty Trust 17,823,195 Common Shares of Beneficial Interest This prospectus supplement no.7 supplements and amends the prospectus dated May 10, 2007 (as supplemented and amended to date) relating to the resale from time to time of common shares that we may issue to holders of The Lexington Master Limited Partnership’s 5.45% Exchangeable Guaranteed Notes due 2027, which we refer to as the notes, named in the prospectus dated May 10, 2007, as amended and supplemented to dateupon the exchange or redemption of the notes. This prospectus supplement should be read in conjunction with, is qualified by reference to, and must be accompanied by, the prospectus dated May 10, 2007, as supplemented or amended to date, except to the extent that the information in this prospectus supplement supersedes any information contained in those documents. Our common shares are listed on the New York Stock Exchange under the symbol “LXP”. OnApril 17, 2008, the last reported sale price of our common shares on the New York Stock Exchange was $14.87 per share. Investing in our common shares involves risks. See “Risk Factors” referred to on page 5 of the prospectus dated May 10, 2007, as well as in the documents incorporated by reference into the prospectus, before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement isApril 18, SELLING SHAREHOLDERS The information appearing in the table below supplements and supersedes the information with respect to such selling shareholders in the table appearing under the heading “Selling Shareholders” in the prospectus dated May 10, 2007, as previously supplemented. The information is based solely on information provided to us by or on behalf of the selling shareholders on or prior toApril 17, 2008 in Selling Security Holder Notices and Questionnaires.
